Title: 6th.
From: Adams, John Quincy
To: 


       Very cold this morning, Freeman went for Ipswich. Mr. Andrews called upon us in the afternoon.
       I got through Montesquieu’s spirit Laws; and I much admire the author’s penetration, in discovering the origin, and causes of diverse Laws in diverse Countries, and in the same Country, at different periods. His ideas of the principles, upon which the different forms of government are founded, appear very just; though I think he says not all he would have said, had he lived in a Country where a man might with impunity publish his sentiments.
      